IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                           AT JACKSON
                           Assigned on Briefs April 12, 2016


               STATE OF TENNESSEE v. ALEXANDER K. CARNEY

                    Appeal from the Circuit Court for Madison County
                        No. 14-620    Donald H. Allen, Judge



                 No. W2015-01265-CCA-R3-CD - Filed April 29, 2016


THOMAS T. WOODALL, P.J., dissenting.

        I respectfully dissent from the majority’s conclusion that the appeal should be
dismissed. However, when the issue is addressed on its merits, the convictions should be
affirmed. The trial court found that Defendant was not wearing his seatbelt, which was a
violation of the law, and that fact gave the trooper legal grounds to stop Defendant. By
the limited issue in the certified question of law, Defendant (who presumably drafted the
certified question) challenged only the stop and seizure of his vehicle on the ground that
he was driving without wearing his seatbelt. The State could have insisted that the
certified question include the issue relied upon by the majority in order to justify the
seizure of the drug evidence, but did not. Thus, neither the State nor this court can go
beyond the precise issue presented. The appellate court is “limited to consideration of the
question preserved.” State v. Day, 263 S.W.3d 891, 900 (Tenn. 2008).

         When crafting a certified question, both the defendant and the state
         would be prudent to review the Rule, craft the certified question to insure
         that it meets each of the requirements delineated in subsection
         (b)(2)(A)(i)-(iv) of the Rule, and analyze whether the issue as stated in
         the judgment order is broad enough to meet the intent of both parties.
         Although the burden is on the defendant/appellant to see that these
         prerequisites are in the final order [citation omitted], the state/appellee
         would be prudent to review the certified question as well because, as it
         did in this case, a certified question too narrow in scope may work to the
         state’s detriment.

Id. at fn 8.
        Accordingly, I would address the issue on its merits, find that Defendant is not
entitled to relief, and affirm the judgments.


                                 ___________________________________________
                                 THOMAS T. WOODALL, PRESIDING JUDGE




                                           2